Citation Nr: 1449906	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-33 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, prior to September 24, 2012.

2.  Entitlement to an evaluation in excess of 60 percent for a lumbar spine disability, from September 24, 2012.

3.  Entitlement to a separate rating for a neurological disability of the right lower extremity.

4.  Entitlement to a separate rating for a neurological disability of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1995, including service in Somalia and Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2012, the Board remanded this case to the RO for evidentiary development.  The RO complied with the Board's remand instructions, and upon readjudication, issued a February 2013 rating decision in which it assigned a 60 percent rating for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, effective September 24, 2012 (date of VA examination).  The Board has recharacterized this disability as reflected on the title page.  At that time, the RO also granted in full service connection claims for right and left knee disabilities.  As a result, those issues are no longer on appeal.

As noted in the previous remand, the issue of service connection for a psychiatric disorder was raised by the record.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

A review of the Veterans Benefits Management System (VBMS) reveals documents that are duplicative of the evidence contained in the case file or are not pertinent to the appeal, with the exception of the October 2014 representative brief.  A review of the Virtual VA paperless claims processing system reveals duplicative documents.

FINDINGS OF FACT

1.  Prior to September 24, 2012, a lumbar spine disability was manifested by frequent incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with no evidence of ankylosis of the entire spine.

2.  From September 24, 2012, a lumbar spine disability has not manifest in ankylosis of the entire spine.

3.  There is associated pain down the right lower extremity manifested by mild incomplete paralysis of the sciatic nerve.

4.  There is associated pain down the left lower extremity manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to September 24, 2012, a lumbar spine disability is 60 percent disabling.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.2, 4.40, 4.45, 4.59, 4.7, 4.71(a), Diagnostic Code 5243 (2014).

2.  The Veteran's lumbar spine disability is not more than 60 percent disabling.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.2, 4.40, 4.45, 4.59, 4.7, 4.71(a), Diagnostic Code 5243 (2014).

3.  The criteria for a disability rating of 10 percent for neurologic manifestations of the lower back disability in the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a disability rating of 20 percent for neurologic manifestations of the lower back disability in the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

As noted above, the Veteran's claim for a higher rating for his lumbar spine disability arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained private medical records from Hope Hills Medical Center and Carolina Imaging, as well as VA records (identified by the Veteran) from Fayetteville VAMC and service treatment records.  VA has afforded the Veteran a comprehensive medical examination, in September 2012, relating to his claim for an increased evaluation for his lumbar spine disability.  Lay statements of the Veteran and his spouse are associated with the record and have been reviewed.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to this claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine disability, for the period prior to September 24, 2012, and to an evaluation in excess of 60 percent from September 24, 2012.  For the reasons that follow, the Board finds that the Veteran's lumbar spine disability warrants a 60 percent rating for the entire period of appeal.

In October 1999, the Veteran reported in a private medical examination that he would "frequently" lie on the floor "for days at a time" due to episodes of back pain.  In a January 2008 letter, a private health care provider who had treated the Veteran since 1999 confirmed that the Veteran would have to lie down on the floor for days at a time due to back pain.  A February 2007 VA examination similarly shows that the Veteran's episodic back pain sometimes caused him to lie on the floor for 1 to 2 days at a time.  In an undated statement submitted in 2007 or 2008, the Veteran stated that he experienced extreme episodes of back pain 2 or 3 times per month or more, and that at "any given time" he might have to lie on the floor to alleviate the pain.

In July 2007, he again reported having episodes of back pain, noting in particular that in March 2007 he had experienced back spasms which caused him to fall to the floor.  Intervertebral disc syndrome (IVDS) was noted at that time.  In November 2008, the Veteran stated in a letter that his back pain restricted his daily activities and caused functional impairment.

In a September 2012 VA examination, the Veteran reported incapacitating episodes of lower back pain, of a total duration of at least 6 weeks over the past year.  He reported that flare-ups occurred about 6 times per month and lasted about 5 days.  He stated that he had to miss work at an auto repair show 2 or 3 days every week due to back pain.  Following the September 2012 examination, the Veteran's lumbar spine disability rating was increased from 10 percent to 60 percent disabling, with the 60 percent rating effective September 24, 2012 (the date of the VA examination).

The Veteran is currently rated at 60 percent disabled under Diagnostic Code 5243, for IVDS based on incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence shows that the Veteran's lumbar spine disability has not significantly changed during the appeal period.  Therefore, a uniform rating for the entire appeal period is warranted.

The Veteran was initially assigned a 10 percent evaluation under DC 5242-5003 based on painful motion.

For the entire appeal period to include prior to September 24, 2012, the Veteran has consistently reported incapacitating episodes of lower back pain associated with his service-connected lumbar spine condition.  Beginning in 1999, he has had to periodically lie down on the floor for multiple days at a time to alleviate back pain.  These episodes were confirmed by the January 2008 letter from his private care provider (who had treated him beginning in 1999), and from the objective medical evidence adduced in the September 2012 VA examination, which revealed that the Veteran experienced incapacitating episodes of a total duration of at least 6 weeks over the prior year.  In sum, a review of all the evidence convinces the Board that a uniform evaluation under DC 5243 is appropriate for the entire period of the appeal, as the Veteran's disability picture has been relatively consistent.

For the reasons that follow, however, the Board finds that the Veteran is not entitled to a rating in excess of 60 percent.

In general, lumbar spine disabilities are evaluated under either the general rating formula for diseases and injuries of the spine, or under the formula for rating IVDS based on incapacitating episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

DC 5243 provides a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with additional ratings ranging from 10 to 40 percent based on incapacitating episodes occurring less frequently.  38 C.F.R. § 4.71(a), DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Alternatively, the general rating formula for diseases and injuries of the spine provides a 100 percent evaluation for unfavorable ankylosis of the entire spine, with no other rating higher than 50 percent.  38 C.F.R. § 4.71(a), DC 5237.

The Veteran's currently assigned 60 percent rating under DC 5243 is the maximum possible rating under that Diagnostic Code.  As the Board has determined that a 60 percent rating is warranted for the entire period of appeal, the only possible increase in his evaluation for lumbar spine disability would be a 100 rating based on unfavorable ankylosis of the entire spine, under the general rating formula for diseases and injuries of the spine.

The September 2012 VA examination included a spinal exam, which was negative for unfavorable ankylosis of the lumbar spine.  The Veteran has not averred, nor does the objective medical evidence indicate, any diagnoses of ankylosis of the entire spine at any point during the appeal period.  In view of the Veteran's current 60 percent rating, and considering that unfavorable ankylosis of the entire spine is the only basis for an increased evaluation in this case, the Board finds that a rating in excess of 60 percent is not supported by the evidence.

Consequently, an evaluation in excess of 60 percent pursuant to the general ratings formula for diseases and injuries of the spine is not warranted.

The Board is granting separate ratings for bilateral neuropathy of the lower extremities associated with the Veteran's lumbar spine disability, pursuant to DC 8520.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) ("If the Veteran has associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, those disabilities are to be rated separately, under an appropriate diagnostic code").  After reviewing the medical evidence, the Board finds that evaluations of 10 percent for mild incomplete paralysis associated with the sciatic nerve (right lower extremity) and 20 percent for moderate incomplete paralysis associated with the sciatic nerve (left lower extremity) are warranted, under DC 8520.

Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The September 2012 VA examination revealed neurological symptoms in both legs.  As for the right leg, muscle strength was 4/5 across all areas and deep tendon reflexes were normal for the knee but hypoactive for the ankle.  On sensory exam, light touch was normal in the thigh and ankle but decreased in the right foot.  Radiculopathy was noted.  The examiner noted mild incomplete paralysis associated with the sciatic nerve.

In light of these findings, the Board concludes that a rating of 10 percent most nearly approximates the Veteran's right leg neurological symptoms, in accordance with the DC 8520 rating criteria.  A higher rating is not, however, warranted, because the medical evidence does not indicate moderate or severe incomplete paralysis, or complete paralysis.

As for the left leg, muscle strength was measured at 4/5 for hip flexion and knee extension and 3/5 for ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Deep tendon reflexes were normal for the knee but absent for the ankle, and there was visible muscle atrophy in the left thigh and calf.  On sensory exam, light touch was decreased in the left ankle and foot.  Radiculopathy was noted.  The examiner noted moderate incomplete paralysis associated with the sciatic nerve.

In light of these findings, the Board concludes that a rating of 20 percent most nearly approximates the Veteran's left leg neurological symptoms.  A higher rating is not, however, warranted, because the medical evidence does not indicate moderately severe or severe incomplete paralysis, or complete paralysis.

In addition, the Board notes that the September 2012 VA examination also shows impairment of the external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, and several other nerves associated with the lower extremities.  As disability ratings under the Diagnostic Codes for impairment to these nerves all compensate for lower extremity neuropathy, separate ratings under the various codes would, in this case, constitute pyramiding, as the Veteran is already rated under DC 8520.  See 38 C.F.R. § 4.14.  Thus, the Board is assigning separate ratings in this case only under DC 8520.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability.  The evidence shows repeated incapacitating episodes of back pain, with reduced range of motion.  The Veteran's 60 percent rating under DC 5243 accurately contemplates this symptomatology.  Additionally, separate ratings for associated neurological disabilities of both lower extremities has been granted under DC 8520.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the lumbar spine disability, the Veteran is in receipt of service connection for right and left knee disabilities, tinnitus, irritable bowel syndrome, and left ear hearing loss.  Because the only increased rating claim on appeal at this time is for the lumbar spine disability, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id. 

As the preponderance of the evidence is against the claim for an evaluation in excess of 60 percent for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 60 percent for a lumbar spine disability prior to September 24, 2012 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.

From September 24, 2012, an evaluation in excess of 60 percent for a lumbar spine disability is denied.

A separate rating of 10 percent for an associated neurological disability of the lower right extremity under DC 8520 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.

A separate rating of 20 percent for an associated neurological disability of the lower left extremity under DC 8520 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


